Per Curiam,
The checks referred to in the assignment of error were not on their face admissible as evidence of payment. Nor were they made admissible by any evidence already in or by an offer to follow them by proof of other facts that would make them so. If evidence be irrelevant at the time it is offered, it is not error to reject it, because other evidence might afterwards be given in conjunction with which it would become relevant; if it would be relevant in conjunction with other facts, the offer ought to be accompanied by an offer to prove those facts at the proper time: Weidler v. Farmers’ Bank, 11 S. & R 134. We all concur in the conclusion that the offer was properly rejected at the time it was made.
Judgment affirmed.